Name: Commission Regulation (EC) NoÃ 635/2008 of 3Ã July 2008 adapting the cod fishing quotas to be allocated to Poland in the Baltic Sea (Subdivisions 25-32, EC Waters) from 2008 to 2011 pursuant to Council Regulation (EC) NoÃ 338/2008
 Type: Regulation
 Subject Matter: fisheries;  natural environment;  Europe
 Date Published: nan

 4.7.2008 EN Official Journal of the European Union L 176/8 COMMISSION REGULATION (EC) No 635/2008 of 3 July 2008 adapting the cod fishing quotas to be allocated to Poland in the Baltic Sea (Subdivisions 25-32, EC Waters) from 2008 to 2011 pursuant to Council Regulation (EC) No 338/2008 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2847/93 of 12 October 1993 establishing a control system applicable to the Common Fisheries Policy (1), and in particular Article 23(1) thereof, Whereas: (1) Following national investigations carried out in 2007, the Commission has been notified by Poland that it exceeded its quota for cod in the eastern Baltic Sea (Subdivisions 25-32, EC Waters) for 2007 by 8 000 t. (2) According to Article 23(1) of Regulation (EEC) No 2847/93 the Commission operates deductions from the annual quota when it has established that a Member State has overfished its quota of a stock. (3) Article 2 of Council Regulation (EC) No 338/2008 of 14 April 2008 providing for the adaptation of cod fishing quotas to be allocated to Poland in the Baltic Sea (Subdivisions 25-32, EC Waters) from 2008 to 2011 (2) provides for a deduction over a period of four years, consisting of a reduction of 10 %, in the year 2008, of the amount overfished in the year 2007 and reductions of 30 %, in the years 2009, 2010 and 2011, of the amount overfished in 2007. (4) The measures provided for in this Regulation are in accordance with the opinion of the Committee for Fisheries and Aquaculture, HAS ADOPTED THIS REGULATION: Article 1 The quota of cod in the Baltic Sea (Subdivisions 25-32, EC Waters) allocated to Poland in the years from 2008 to 2011 shall be reduced as shown in Annex. Article 2 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 3 July 2008. For the Commission Joe BORG Member of the Commission (1) OJ L 261, 20.10.1993, p. 1. Regulation as last amended by Regulation (EC) No 1098/2007 (OJ L 248, 22.9.2007, p. 1). (2) OJ L 107, 17.4.2008, p. 1. ANNEX Quota deductions 2008-11 Country Species Stock code Zone 2008 2009 2010 2011 Poland Cod (Gadus morhua) COD/3D25 to COD/3D32 Subdivisions 25-32 (EC waters) 800 2 400 2 400 2 400